Attachment to Advisory Action
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       The proposed after final amendments will not be entered because they raise new issues that require further search and consideration. The amended claims limitations require complete and extended search and new rejections
Amended claim 1 now recites:
Claim 1. (Currently Amended) A composition comprising (1) a Bifidobacterium pseudocatenulatem strain selected from the group consisting of Perfect-2017-0001, with accession no. CGMCC 13650, Perfect-2017-0002, with accession no. CGMCC 13651, Perfect-2017-0003, with accession no. CGMCC 13653, Perfect-2017-0004, with accession no. CGMCC 13654, (2) a Lactobacillus mucosae strain, and (2) a pharmaceutically acceptable or dietary carrier, wherein the pharmaceutically acceptable or dietary carrier is selected from the group consisting of alcohol, silicone, waxes, petroleum jelly, vegetable oils, polyethylene glycols, propylene glycol, liposomes, sugars, gelatin, lactose, amylose, magnesium stearate, talc, surfactants, silicic acid, viscous paraffin, perfume oil, fatty acid monoglycerides and_ diglycerides, petroethral fatty acid esters, hydroxymethylcellulose, polyvinylpyrrolidone, sweetening agents, flavoring agents, coloring agents, emulsifying agents, suspending agents, diluents, and glycerin; for administering to a subject to prevent and/or treat a disease selected from the group consisting of overweight, obesity, hyperglycemia, diabetes, fatty liver, dyslipidemia, metabolic syndrome, infections in obese or overweight subjects and/or adipocyte hypertrophy and diabetes; reduce simple or genetic obesity, alleviate metabolic deteriorations, or reduce inflammation and fat accumulation in the subject; and establish as foundation species that define the structure of a healthy gut ecosystem, rendering a gut environment unfavorable to pathogenic and detrimental bacteria, reducing the concentration of enterobacteria in intestinal content with respect to an untreated control.
Lactobacillus mucosae strain and the administering to the subject are the new issues that require further search and consideration. 
3.       Furthermore, the proposed after final amendment does not place the application in better form for appeal.
Therefore, the proposed after final amendments will not be entered.
Applicants arguments will not be addressed because the proposed after final amendments were not entered.
4.    Therefore, the rejections of claim 1-9 under 35 U.S.C 101 and 35 U.S.C 102 (a)(2), made in the final rejection mailed 11/02/2021 are maintained. 
Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue and Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        2/20/2021

/JANA A HINES/Primary Examiner, Art Unit 1645